 Case: 3:19-cr-00101-WHR Doc #: 39 Filed: 08/04/21 Page: 1 of 1 PAGEID #: 96




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 UNITED STATES OF AMERICA                            CASE NO. 3:19cr101

        Plaintiff,
                                                     JUDGE WALTER H. RICE
 vs.

 JAMIL BARKER

         Defendant.


         ENTRY REFERRING DEFENDANT TO DR. MASSIMO De MARCHIS,
          PSY.D., FOR A SUPPLEMENTAL EXAMINATION TO DETERMINE
           PRESENT MENTAL STATUS OF DEFENDANT, PURSUANT TO 18
         U.S.C. §3552(c); PROCEDURES ORDERED OF COUNSEL; REQUEST
                       OF DR. De MARCHIS AND OF COUNSEL


       This Court, upon its own motion, pursuant to 18 U.S.C. §3552(c), refers Defendant herein

to Dr. Massimo De Marchis, Psy.D., for the purpose of a supplemental mental status evaluation.

       Accordingly, it is the request of this Court that counsel for the Defendant and the

government furnish Dr. Massimo De Marchis, Psy.D. with any additional materials and/or

statements they wish within seven days from date of this Entry. Dr. Massimo De Marchis, Psy.D.

should delay any evaluation until expiration of the seven day period.

         The officials at the Montgomery County Jail are to do all within their power to facilitate

this evaluation.

 August 3, 2021
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT WDGE
Copies to:
Counsel of record
United States Marshal
Montgomery County Jail
